Citation Nr: 0838551	
Decision Date: 11/07/08    Archive Date: 11/18/08

DOCKET NO.  07-21 335	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine



THE ISSUE

Entitlement to an initial rating higher than 30 percent for 
post-traumatic stress disorder.



REPRESENTATION

Veteran represented by:	Maine Veterans' Services



ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
October 1967 to October 1969 and he had active service in 
Maine Army National Guard from July 1973 to July 1993.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in June 2006 of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Togus Maine.

FINDING OF FACT

Since the effective date of the award of service connection 
for post-traumatic stress disorder, post-traumatic stress 
disorder is manifested by a disability picture that equates 
to occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks, although generally 
functioning satisfactorily with routine behavior, the 
criteria for 30 percent rating under the General Rating 
Formula for Mental Disorders; and the symptoms associated 
with the diagnosis of post-traumatic stress disorder under 
DSM-IV by themselves or combined with the other symptoms do 
not equate to circumstantial or stereotyped speech, panic 
attacks, difficulty in understanding complex commands, 
impaired judgment and abstract thinking, disturbances of 
motivation, and difficulty in maintaining effective work 
relationships, the criteria for the next higher rating under 
the General Rating Formula for Mental Disorders.


CONCLUSION OF LAW

Since the effective date of the award of service connection 
for post-traumatic stress disorder, the criteria for an 
initial rating higher than 30 percent for post-traumatic 
stress disorder have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2008).



The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R. § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-486 
(2006).

In a claim for increase, the VCAA notice requirements are the 
type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life. 

Also, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez-
Flores v. Peake, 22 Vet. App. 37, 43 (2008).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  

The RO provided pre-adjudication content-complying VCAA 
notice by letters, dated in January 2006 and March 2006.  
Where, as here, service connection has been granted and an 
initial rating has been assigned, the claim of service 
connection have been more than substantiated, the claim has 
been proven, thereby rendering 38 U.S.C.A. §5103(a) notice no 
longer required because the purpose that the notice was 
intended to serve has been fulfilled.  Once the claim of 
service connection has been substantiated, the filing of a 
notice of disagreement with the RO's decision, rating the 
disability, does not trigger additional 38 U.S.C.A. § 5103(a) 
notice.  Therefore, further VCAA notice under 38 U.S.C.A. § 
5103(a) and § 3.159(b) (1) is no longer applicable in the 
claim for an initial higher rating.  Dingess, 19 Vet. App. 
473, 490; Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 
(2007); Goodwin v. Peake, 22 Vet. App. 128 (2008). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has afforded the veteran VA 
examinations in June 2006 and in November 2007.  As the 
veteran has not identified any additional evidence pertinent 
to the claim and as there are no additional records to 
obtain, the Board concludes that no further assistance to the 
veteran in developing the facts pertinent to the claim is 
required to comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Rating Principles

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  



The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
Separate Diagnostic Codes identify the various disabilities. 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an initial 
rating case or not.  Fenderson v. West, 12 Vet. App. 119, 
126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Post-traumatic stress disorder is currently rated 30 percent 
under the General Rating Formula for Mental Disorders.  38 
C.F.R. § 4.130, Diagnostic Code 9411. 

The criteria for the next higher rating, 50 percent are 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks (more than once a week); difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

The Global Assessment of Functioning is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  Richard v. 
Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and 
Statistical Manual of Mental Disorders (4th ed.1994).  

A GAF score in the range of 51 to 60 represents moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  

While the GAF score is relevant evidence, the GAF score alone 
is neither statutorily nor regulatory controlling in rating a 
psychiatric disorder, rather the rating is determined by the 
application of the Rating Schedule, 38 C.F.R. Part 4, as 
explained above.

Factual Background

VA records disclose that in March 2006 and in April 2006 the 
veteran stated that he was single, but he was in a new 
relationship, and that he had a good relationship with his 
adult children.  He stated that he was a machinist and has 
worked for 24 years for the same company.  

On VA examination in June 2006, the veteran complained of 
nightmares about Vietnam, of anger, and of sleep disturbance.  
There was no history of psychiatric treatment.  Socially, it 
was noted that the veteran had a girl friend and adult 
children.  It was also noted that the veteran worked at a 
shipyard on a regular basis and that he took relatively few 
days off because of his psychiatric symptoms. 

On mental examination, the veteran's personal hygiene was 
adequate and he was oriented.  He had some difficulty with 
concentration, his eye contact was poor, and his mood was 
depressed.  He denied delusions and suicidal or homicidal 
thoughts.  He did admit to sleep disturbance, nightmares, 
flashbacks, and frequent outbursts of anger.  His recent 
memory was diminished and he compulsively avoided reminders 
of Vietnam.  The Global Assessment of Functioning (GAF) score 
was 60.  The examiner reported that the veteran had moderate 
occupational and social impairment.

The VA records show that in April 2007 the veteran's post-
traumatic stress disorder was stable and he was not attending 
any clinic.  

On VA examination in November 2007, it was noted that the 
veteran had been married for 15 years, but he has been d 
divorced for about 25 years.  In the prior year, he had been 
in three or four relationships, which have ended because he 
thinks he scares them.  The veteran stated that he played 
golf once in a while and will see his adult children every 
few months.  The veteran stated that he worked for decades 
with the same employer, but did not have any close friends at 
work.  He indicated that in the last year he had not lost any 
time from work.

On mental examination, the veteran was described as clean and 
neatly dressed.  His speech was clear.  The veteran 
complained of impulsivity and that he did not think things 
through.  The veteran's concentration was good and he was 
oriented.  He did not have a problem relating a linear 
narrative.  The veteran did not have any appetite problems, 
but reported problems with sleep due to continuing nightmares 
and insomnia.  He stated he slept maybe two hours at a time 
and was up 3 to 5 times during the night.  The examiner noted 
that the veteran drank 6 to 9 beers a day, which could lead 
to disturbed sleep.  The veteran denied fatigue or loss of 
energy.

The veteran stated that he had suicidal thoughts, but he 
would never act on them because of his religious beliefs.   
There were no indications of hallucinations, delusions, or 
other thought impairments.  The examiner found the veteran's 
mood to be blunted and he was sad about his brother's health, 
but became animated when he talked about his health-conscious 
daughter's successful adult adjustment.  The  GAF score was 
55.  Symptoms attributable to PTSD were nightmares and 
recollections of Vietnam, restricted range of affect, 
avoidance of reminders of Vietnam, social detachment, 
irritability, anger, and sleep disturbance.  

Analysis

Reconciling the various reports into a consistent disability 
picture, two elements of the present disability emerge.  
First, the veteran has symptomatology that is associated with 
the rating criteria and symptomatology not covered in the 
rating criteria, but is associated with the diagnosis of 
post-traumatic stress disorder under the Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition, of 
the American Psychiatric Association (DSM-IV), which is 
referred to in 38 C.F.R. Part 4, § 4.130 (rating mental 
disorders). And two, while there has been some fluctuation in 
the severity of the symptoms of post-traumatic stress 
disorder, the change does not more nearly approximate the 
level of disability encompassed in the criteria for a 50 
percent rating. 

Under Diagnostic Code 9411, in the absence of symptoms of 
circumstantial or stereotyped speech, panic attacks, 
difficulty in understanding complex commands, impairment of 
short- and long- term memory, impaired judgment or abstract 
thinking, or disturbances of motivation, and difficulty in 
maintaining effective work relationships, the disability 
picture does not more nearly approximate or equate to the 
criteria for a 50 percent rating.  

As for symptoms associated with the diagnosis of PTSD in DSM- 
IV, but not listed in Diagnostic Codes 9411, such nightmares 
and recollections of Vietnam, restricted range of affect, 
avoidance of reminders of Vietnam, social detachment, 
irritability, anger, and sleep disturbance, these symptoms by 
themselves or in combination with other symptoms do not 
equate to occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks (more than once a week); 
difficulty in understanding complex commands; impairment of 
short and long-term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation; and difficulty 
in establishing and maintaining effective work relationships, 
which are the criteria for a 50 percent rating.

As the record shows, the veteran has remained with the same 
employer for 25 years and while he is concerned he might be 
replaced, there is no evidence of any job action against the 
veteran by his employer or other employment problems. 

Although the veteran seems to have difficulty maintaining 
some social relationships, he does have a good relationship 
with his adult children.  And he still socializes to the 
extent that he does play golf. 





Also, the GAF scores in the range of 55 to 60 equate to 
moderate difficulty in social and occupational functioning, 
which are consistent with the findings of the VA examinations 
in 2006 and in 2007. 

As the preponderance of the evidence is against the claim for 
an initial rating higher than 30 percent for post-traumatic 
stress disorder, the benefit-of-the-doubt standard of proof 
does not apply.  38 U.S.C.A. § 5107(b). 



ORDER

An initial rating higher than 30 percent for post-traumatic 
stress disorder is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


